PER CURIAM.
Contrary to the ruling below, we conclude that the indemnification provision in question required the appellee P.J. Constructors, Inc. to defend the appellant DOT in the action asserted against, among others, both of them. See Metropolitan Dade County v. Florida Aviation Fueling Co., 578 So.2d 296 (Fla. 3d DCA 1991), and cases cited; R.C.A. Corp. v. Pennwalt Corp., 577 So.2d 620 (Fla. 3d DCA 1991). Accordingly, the judgment below is reversed and the cause remanded with directions to assess the amount of fees and expenses to be awarded in the appellant’s favor.